                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:18-CR-00099-RJC-DCK
    USA                                        )
                                               )
      v.                                       )              ORDER
                                               )
    GARLIN RAYMOND FARRIS                      )
                                               )

           THIS MATTER is before the Court upon Defendant’s Renewed Motion for a

Judgment of Acquittal,1 (Doc. No. 64), and the government’s response in opposition,

(Doc. No. 66).

I.         BACKGROUND

           The defendant proceeded to jury trial on offenses related to an alleged

methamphetamine trafficking conspiracy. (Doc. No. 10: Indictment). At the close of

the government’s proof, the Court denied the defendant’s motion to dismiss, finding

the evidence in light most favorable to the government was sufficient for the case to

go to the jury. The defendant chose to testify on his own behalf. The jury found the

defendant guilty of conspiring to distribute at least 50 grams of methamphetamine

(actual) in violation of 21 U.S.C. §§ 841(a)(1), 846 (Count One), distributing at least

50 grams of methamphetamine (actual) (Count Two), and possession with intent to




1
 The instant motion was filed by trial counsel, who was subsequently replaced
when the defendant complained about the quality of her representation. (Doc. No.
67: Motion; Oral Order, July 26, 2019). Current counsel moved to adopt the
previously filed motion, (Doc. No. 79), which the Court will grant.
distribute cocaine base (Count Four), but not guilty of distributing fentanyl (Count

Three). (Doc. No. 61: Verdict).

II.    DISCUSSION

       The instant motion seeks a judgment of acquittal under Rule 29 of the

Federal Rules of Criminal Procedure. (Doc. No. 64: Motion at 1). Under Rule 29, a

guilty verdict must be sustained “if, viewing the evidence in the light most favorable

to the prosecution, the verdict is supported by substantial evidence,” that is,

evidence which a reasonable finder of fact could accept as adequate to support the

defendant’s guilt beyond a reasonable doubt. United States v. Burfoot, 899 F.3d 326,

334 (4th Cir. 2018). The credibility of witnesses is not considered, and the Court

must “assume the jury resolved all contradictions in testimony in the government’s

favor.” Id.

       The trial began with the defendant’s recorded statement admitting

purchasing multiple kilograms of methamphetamine from sources in Atlanta and

distributing them through several people in Charlotte and surrounding areas. He

told police they would find less than 21 grams of crack cocaine in his apartment,

which they did. Six people who distributed drugs, primarily methamphetamine,

obtained from the defendant testified about their history of dealing with him and

what they knew of his distributing through others. One of them had been caught

with just under a kilogram of 100% pure methamphetamine after meeting the

defendant at a Wal-Mart in the middle of the night, which was recorded by store

security cameras. The jury was free to disregard the defendant’s testimony that he



                                           2
              only distributed marijuana, but lied to law enforcement agents about dealing

              methamphetamine to get out of jail as a cooperator. Accordingly, there was

              substantial evidence supporting the defendant’s guilt beyond a reasonable doubt on

              Counts One, Two, and Four.

              III.      CONCLUSION

                        IT IS, THEREFORE, ORDERED that

                     1. current counsel’s Motion to Adopt Defendant’s Renewed Motion for Judgment

                        of Acquittal (Doc. No. 79), is GRANTED; and

                     2. Defendant’s Renewed Motion for Judgment of Acquittal, (Doc. Nos. 64), is

                        DENIED.

Signed: September 6, 2019




                                                          3
